Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species:
Species A: The endoscope cover as seen in Figs 4-6 (See paragraphs 0054-0079).
Species B: The endoscope cover as seen in Fig. 7 (See paragraphs 0080-0082).
Species C: The endoscope cover as seen in Fig. 8 (See paragraphs 0083-0086).
Species D: The endoscope cover as seen in Figs. 9-10 (See paragraphs 0087-0089).
Species E: The endoscope cover as seen in Figs. 11-13 (See paragraphs 0090-0092).
Species F: The endoscope cover as seen in Figs. 14-15 (See paragraphs 0093-0099).
Species G: The endoscope cover as seen in Figs. 16-17 (See paragraphs 0100-0114).
Species H: The endoscope cover as seen in Fig. 18 (See paragraphs 0115-0118).
Species I: The endoscope cover as seen in Fig. 19 (See paragraphs 0121-0129).

Species K: The endoscope cover as seen in Fig. 21 (See paragraphs 0136-0145).
Species L: The endoscope cover as seen in Figs. 22-23 (See paragraphs 0147-0157).
Species M: The endoscope cover as seen in Fig. 24 (See paragraphs 0159-0168).
Species N: The endoscope cover as seen in Figs. 25-26 (See paragraphs 0170-0180).
The species are independent or distinct because they are substantially dissimilar and structurally divergent covers for attachment to the distal structure of an insertion section of an endoscope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was made to James Oliff September 16, 2021 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J KASZTEJNA whose telephone number is (571)272-6086.  The examiner can normally be reached on M-F, 7AM--3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW J KASZTEJNA/           Primary Examiner, Art Unit 3799                                                                                                                                                                                             
9/20/21